IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT CINCINNATI
JOHN K. STEELE, : Case No. 1:19-cv-705
Plaintiff, : Judge Matthew W. McFarland
V.

UNITED STATES OF AMERICA, et al.,

Defendants.

 

ENTRY AND ORDER OVERRULING OBJECTIONS (DOC. 15) AND ADOPTING
REPORT AND RECOMMENDATION (DOC. 12)

 

This action is before the Court on Plaintiff's Objections (Doc. 15) to Magistrate
Judge Litkovitz’s Report and Recommendation (Doc. 12). Plaintiff originally filed this
action in the Hamilton County, Ohio Court of Common Pleas on July 25, 2019. (Doc 1-3;
see also Doc 4.) The United States removed the action to this Court pursuant to 28 U.S.C.
§ 1442. (Doc. 1.) Plaintiff then moved to remand the matter back to state court. (Doc.
9.) The United States opposed the plaintiff's motion to remand. (Doc. 6.) On December
10, 2019, Magistrate Judge Litkovitz issued a Report and Recommendation (Doc. 12).
The Magistrate Judge recommended that the Motion to Remand be denied because the
United States followed the proper procedures for removal set forth in 28 U.S.C. § 1446,
and this Court has subject matter jurisdiction over the complaint. (Doc. 12.) The

Plaintiff objected (Doc. 15), and this matter is now ripe for the Court's review.
As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the
Court has made a de novo review of the record in this case. Upon said review, the
Court finds that Plaintiff's Objections (Doc. 15) are not well-taken and are accordingly
OVERRULED. The Court ADOPTS the Report and Recommendation (Doc. 12) in its
entirety and Plaintiff's Motion to Remand (Doc. 5) is hereby DENIED.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Moh wo 40D

JUDGE MATTHEW W. McFARLAND
